                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 18-6162 DMG (KSx)                                      Date    January 21, 2020

 Title M.M.M., et al. v. County of Ventura, et al.                                     Page     1 of 1

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                 NOT REPORTED
              Deputy Clerk                                               Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
             None Present                                                None Present


Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE LEAVE TO FILE
             FOURTH AMENDED COMPLAINT


        On January 13, 2020, Plaintiffs M.M.M., Carlos Magallon, and Esmeralda Castellanos and
Defendants Correctional Medical Group Companies, Inc., California Forensic Medical Group,
Incorporated (“CFMG”), Jennifer Alcaraz, Joana Baez, Diana Belmontes, Heather Huffman,
M.D., and Eunicia Mansayon (the “CFMG Defendants”) filed a joint stipulation to permit
Plaintiffs to file their Fourth Amended Complaint, adding eight paragraphs of factual allegations
against the CFMG Defendants. [Doc. ## 76 (“Joint Stipulation”), 77 (“Notice of Errata”).] The
same day, Defendants the County of Ventura, Bradley Bordon, Steven Donlon, Manuel Esparza,
Paul Jesson, James Segovia, and Raul Zamora (the “County Defendants”) filed an objection to the
Joint Stipulation, noting that they have not provided written consent to file the Fourth Amended
Complaint under Federal Rule of Civil Procedure 15(a)(2). [Doc. # 78.]

        Rule 15(a)(2) provides that “a party may amend its pleading only with the opposing party’s
written consent or the court’s leave. The court should freely give leave when justice so requires.”
Fed. R. Civ. P. 15(a)(2) (emphasis added). Although it is true that all defendants should have been
consulted on the stipulation and proposed order, the County Defendants’ objection does not state
any reasons why the Court should not grant leave to amend the pleading to add factual allegations
concerning only the CFMG Defendants, when the CFMG Defendants have already agreed to such
amendments and have saved the parties and the Court the resources that otherwise would be spent
upon an unnecessary motion for leave to amend.

       Accordingly, the County Defendants are hereby ORDERED TO SHOW CAUSE why
the Court, under the broad discretion accorded it under Rule 15, should not permit Plaintiffs to file
the Fourth Amended Complaint attached to their Notice of Errata, including how they would be
prejudiced by the amendment. The County Defendants shall file their response by January 28,
2020.

IT IS SO ORDERED.


 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
